Title: To Thomas Jefferson from Henry Dearborn, 12 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentJanuary 12th. 1805
                  
                  I have the honor of transmitting herewith, a general view of the subject of our purchases from the several Indian nations, in the course of the last four years. It may not be strictly correct as to the respective quantities of land. But I presume the quantity is not in any case overrated. There may also be some small inaccuracies as to the sums paid by way of presents &c. but I am satisfied that the whole is sufficiently correct to answer the purpose intended.
                  I take the liberty of observing, that I had not considered the Choctaw and Vincennes bargains, in any other light than that of recognitions of the boundaries of former cessions, if so, it may be improper to take those cases into the present calculation. It will be found after leaving them out of the account, that the average price we have paid and engaged to pay for Indian cessions, does not amount to quite one quarter of a cent per acre; and that, exclusive of the purchase from the Sacs and Foxes, the remainder will fall a little short of one cent per acre, taking into the account all the expenses of Treaties: The amount of the several cessions and the sums paid and to be paid, being estimated as follows.
                  
                     
                        
                           
                           
                              Acres.
                           
                           
                           
                           
                              Dollars
                           
                           
                        
                        
                           
                               Creek Cession in 1802
                           
                           
                           
                           
                           
                              cent
                           
                        
                        
                           Part of Tallasee County
                           2.500.000
                           }
                           Sums paid & to be paid
                           87.000
                           
                              2½
                           
                        
                        
                           On the Oconee
                           
                              1.000.000
                           
                        
                        
                           
                           3.500.000
                           
                           
                           
                           
                              cent
                           
                        
                        
                           Kaskaskias Cession
                           8.000.000
                           
                           
                              1. Dollar per thousand
                           
                           8.000
                           
                              
                                 1/10
                              
                           
                        
                        
                           Piankeshaw & Delaware Cession
                           2.000.000
                           
                           
                              6. Dollars per thousand
                           
                           12.000
                           
                              ⅗
                           
                        
                        
                           Sacs and Foxes ”
                           
                              50.000.000
                           
                           
                           
                              44 cents per thousand
                           
                           
                              22.000
                           
                           
                        
                        
                           
                           
                              63.000.000
                           
                           
                           
                           129.000
                           
                        
                        
                           
                              Choctaw recognition was of 1,955.020.
                           
                           
                           
                           Expenses of treating estimated at
                           
                              13.000
                           
                           
                        
                        
                           
                              Vincennes do.   1,912,320
                           
                           
                           
                           
                           
                              142.000
                           
                           
                        
                      
                  
                  
                  Accept, Sir, the assurances of my high respect & consideration.
                  
                  
                     H Dearborn 
                     
                  
                  
                     [Calculations in TJ’s hand:]
                     
                        
                           
                              Louisiana. 30.° to 49.°  =
                              19.° lat. × 69 = 1311 miles
                              
                              
                           
                           
                              
                              22½ ° long × 41 = 922½ miles
                              × = 1,209,397
                              
                              
                           
                           
                              
                              
                              
                                 201,566
                                 
                              
                              to wit ⅙ deducted from the square
                           
                           
                              
                              
                              1,007,831.
                              sq. miles × 640 = 645,011,840. as. ÷ 15.Ms.D. = 2  cents per ac 
                           
                        
                        
                           
                              Florida E. of Perdido about
                              1.° lat. × 69 miles
                              × = 24,633 sq. miles × 640 = 15,765,120. as.
                           
                           
                              
                              6.° long. x 59½ miles
                           
                        
                        
                           
                              the Choctaws. 
                              from Petits prairies to 31.° is 
                              224. miles
                              
                              
                              
                           
                           
                              
                              all the waters of Misipi wd be in breadth 
                              84. miles
                              × = 18816. sq. mi. × 640 = 
                              12,042,240
                              
                              
                           
                           
                              
                              
                              
                              deduct
                               
                                 1,955,020.
                              
                               ours by recognition
                           
                           
                              
                              
                              
                              
                              10,087,220
                              
                              
                           
                         








                     
                  
                       
                  [Text in italics in Thomas Jefferson’s hand]
               